Citation Nr: 0531269	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

Entitlement to an initial rating greater than 20 percent for 
xerostomia with limited motion of the jaw.

Entitlement to an initial compensable evaluation for loss of 
sense of taste.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States







INTRODUCTION

The veteran served on active duty from May 1975 to May 1977. 
This matter comes on appeal from a rating decision by the Los 
Angeles VA Regional Office.

The issue of service connection for a sinus condition 
secondary to radiation treatment was apparently raised by the 
veteran's representative in October 2005. This issue is 
referred to the RO for appropriate consideration.



FINDINGS OF FACT

1.  The veteran has xerostomia or dry mouth with an inter-
incisal range of 24.3 mm.

2.  The veteran does not have complete loss of sense of 
taste.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for xerostomia with limited motion of the jaw are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Code 7200-9905 
(2005).


2.  The criteria for an initial compensable evaluation for 
loss of sense of taste are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87a, Code 
6276 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In  letters dated in March 
and October 2003, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March and October 2003 
letters advised the veteran to let VA know if there is 
evidence or information that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in November 1996.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until March 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1996 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Residuals of mouth injuries are rated as for disfigurement 
and impairment of function of mastication. 38 C.F.R. § 4.114, 
Code 7200.

Limited motion of temporomandibular articulation is rated as 
follows:

			0 to 10 mm	40
			11 to 20 mm 	30
			21 to 30 mm	20
			31 to 40 mm	10

		Range of lateral excursion:

			0 to 4 mm	10

38 C.F.R. § 4.150, Code 9905

Sense of taste, complete loss, is rated as 10 percent 
disabling.  38 C.F.R. § 4.87a, Code 6276.


Analysis

It is the veteran's assertion that the initial evaluations 
assigned for xerostomia, or dry mouth, with limited jaw 
motion and loss of sense of taste do not properly reflect the 
degree of functional impairment due to these conditions. In 
reaching its decision, the Board has taken into account all 
of the pertinent evidence of record, to include service 
medical records, VA and private medical records, and the 
reports of VA examinations conducted in April 2000. 

By history, the veteran underwent six weeks of radiation 
treatment in 1978 for a nasopharangeal cancer. Most of the 
medical records on file concern treatment for residuals of 
radiation treatment and other medical conditions unrelated to 
the those at issue here. The report of a VA examination 
performed in April 2000 notes that the veteran complained of 
a loss of taste and a dry mouth. Taste testing demonstrated 
that the veteran was able to detect sweet and salty test 
substances. VA dental examination, also conducted in April 
2000, found that the veteran had inter-incisal range of 24.3 
mm. Given that complete loss of taste and limitation of range 
of jaw motion to 20 mm. or less have not been shown, no 
increase in the present initial evaluations is appropriate.  
38 C.F.R. § 4.87a, 4.150, Codes 6278, 9905.

The Board also has considered assigning an increased rating 
for functional impairment due to pain, but no pain associated 
with  jaw motion was reported in April 2000, and no other 
indicia of impairment associated with this condition are 
evident.  38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board also notes that the veteran did not report in 
October 2004 for VA examinations scheduled to obtain more up-
to-date findings regarding the disabilities at issue. This 
decision therefore is necessarily based on the evidence that 
is available for review. See 38 C.F.R. § 3.655(b) (2005).
        
Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Entitlement to an initial rating greater than 20 percent for 
xerostomia with limited motion of the jaw is denied.

Entitlement to an initial compensable evaluation for loss of 
sense of taste is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


